DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 07/05/2019.
Claims 1–15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 10, & 11 recites a system and computer-implemented methods for hand-hygiene. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 10, & 11 recite, at least in part, a method for using the hand hygiene system of Claim 1 implemented on a processor comprising the steps of: receiving an indication from a health management program that a user is trying to access a new/consequent patient file; sending request to the user to cleanse his/her hands using a sanitizer dispenser; in case of detecting the activation of said sanitizer dispenser, transferring a signal to said processor; and recognizing the signal and opening the medical file of a new /consequent patient.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving an indication from a health management program that a user is trying to access a new/consequent patient file) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite an additional element of a processor. These elements are broadly recited in the specification at, for example, paragraph [085] which describes the general computing device. “Unless specifically stated otherwise, as apparent from the following discussions, it is appreciated that throughout the specification discussions, utilizing terms such as, "processing", "computing", "estimating", "selecting", "ranking", 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-9 and 12-15 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The 2-9 and 12-15 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-15 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Chopra (US 2012/0187146 A1) in view of Novisign (see NPL attachment).

CLAIM 1, 10, & 11 – 

substantially the same reasons as the first independent claim. 

Chopra teaches a system having the limitations of:
A hand hygiene system comprising: a health management program including a cleaning hand module implemented on a processor; and (Chopra [Abstract] A hand sanitizer dispenser that automatically dispenses a certain amount of hand sanitizer when a motion and proximity sensor detects the presence of a user's hand.)
a sanitizer dispenser equipped with a sensing unit that is associated with said processor via wired communication or wireless communication (Chopra [0010] The hand sanitizer dispenser of the present invention automatically dispenses a certain amount of hand sanitizer when the motion and proximity sensor detects the presence of a user's hand. [0030] The dispensing portion 70 of housing 20 is located at the distal end of the shaft portion 50, at a height conveniently located at a user's arm's length. The dispensing portion 70 includes a dispensing spout 72 and a motion and proximity sensor 74. Power for the motion and proximity sensor 74 is provided by the power source located in the base portion 30 of the housing 20 via wires 56. When the motion and proximity sensor 74 detects the presence of a user's hand within the purview of the sensor 74, it sends an electronic signal to the pump unit 62 to dispense a certain amount of hand sanitizer to the user via the dispensing spout 72 and delivering tube 71.)

However, Novisign teaches a system having the limitations of:
wherein the sensing unit is configured to identify every time the dispenser is used and to transmit a signal to the health management program, and  (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video).
wherein said health management program provides access to a new/consequent patient file only when receiving said signal. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video).

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Chopra in view of Novisign to provide access to a new/consequent patient file only when receiving said signal with the motivation of maintaining sanitary standards (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video).

CLAIM 2 – 
Chopra in view of Novisign discloses a system having the limitations of claim 1. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 1, wherein said sensing unit comprises one of: a touch sensor, a motion sensor, a sound sensor, an acoustic sensor and an electrical or magnetic switch. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video).

CLAIM 3 – 
Chopra in view of Novisign discloses a system having the limitations of claim 1. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 1, wherein said health management program pops-up a window notifying that said sanitizer dispenser must be used prior to opening a new patient's file. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. The sign can be created to state, “said sanitizer dispenser must be used prior to opening a new patient's file”).

CLAIM 4 – 
Chopra in view of Novisign discloses a system having the limitations of claim 3. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 3, wherein said health management program closes said window and opens a new medical file when receiving a signal from said sensing unit. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video).

CLAIM 5 – 
Chopra in view of Novisign discloses a system having the limitations of claim 1. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 1, wherein said health management program maintains an open new file button unresponsive until receiving a signal from said Novisign [FIG. 1-3] and entirety of the YouTube video.)

CLAIM 6 – 
Chopra in view of Novisign discloses a system having the limitations of claim 1. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 1, wherein said sanitizer dispenser further comprising identification means selected from a barcode or a scanner. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. Novisign integrates with bar code scanners.)

CLAIM 7 – 
Chopra in view of Novisign discloses a system having the limitations of claim 1. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 1, wherein said sanitizer dispenser further comprising a module that includes an increasing counter indicating the number of times of using the sanitizer dispenser. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. The number of dispenses are counted.)

CLAIM 8 – 
Chopra in view of Novisign discloses a system having the limitations of claim 7. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 7, wherein when said counter is above a predefined threshold, the module provides an alert to replace the dispenser, and when said dispenser is replaced, said counter starts over. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. The number of dispenses are counted, and when it is time an alert is sent to replace the sanitizer, and the counter would be reset.)

CLAIM 9 – 
Chopra in view of Novisign discloses a system having the limitations of claim 1. Novisign further discloses a system having the limitations of:
The hand hygiene system of claim 1, wherein said sanitizer dispenser comprises (a) a reservoir to hold a sanitizer and (b) a dispensing mechanism selected from a mechanical, electrical, or mechanical-electrical dispensing mechanism. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. (a) and (b) are both disclosed within the hand sanitizing kiosk.)

CLAIM 12 – 
Chopra in view of Novisign discloses a system having the limitations of claim 11. Novisign further discloses a system having the limitations of:
The method of claim 11, comprising sending request to the user to identify his/herself via identification means selected from a barcode or a scanner prior to activating said sanitizer dispenser. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. Novisign integrates with bar code scanners.)
CLAIM 13 – 
Chopra in view of Novisign discloses a system having the limitations of claim 10. Novisign further discloses a system having the limitations of:
The method of claim 10, comprising maintaining an open new file button unresponsive and/or popping up a window notifying that a sanitizer dispenser must be used prior to opening a new/consequent patient's file. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. The sign can be created to state, “a sanitizer dispenser must be used prior to opening a new/consequent patient's file”).

CLAIM 14 – 
Chopra in view of Novisign discloses a system having the limitations of claim 10. Novisign further discloses a system having the limitations of:
The method of claim 10, further comprising implementing a counter in said sanitizer dispenser for indicating the number of times of using the sanitizer dispenser. (see NPL Novisign [FIG. 1-3]. The number of dispenses are counted.)

CLAIM 15 – 
Chopra in view of Novisign discloses a system having the limitations of claim 14. Novisign further discloses a system having the limitations of:
The method of claim 14, further comprising providing an alert to replace the dispenser when said counter is above a predefined threshold. (see NPL Novisign [FIG. 1-3] and entirety of the YouTube video. The number of dispenses are counted, and when it is time an alert is sent to replace the sanitizer.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686